Citation Nr: 0528308	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  01-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
impotence claimed as due to treatment for hypertension at 
Department of Veterans Affairs (VA) medical facilities.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to August 1982 and from October 1996 to July 
1997.  This case is before the Board of Veterans' Appeals 
(Board) on June 2003 remand from the United States Court of 
Appeals for Veterans Claims (Court) pursuant to a May 2003 
unopposed motion by the Secretary of VA (Appellee's Motion).  
The appeal was initiated from an April 2000 decision by the 
Phoenix VA Regional Office (RO).  The case was before the 
Board in November 2002, when the Board denied compensation 
under 38 U.S.C.A. § 1151 for impotence claimed as due to 
treatment for hypertension at VA medical facilities.  The 
veteran appealed the November 2002 Board decision to the 
Court, resulting in the June 2003 Court Order vacating the 
Board decision and remanding the claim for readjudication.  
In April 2004, the Board remanded the case for reasons set 
forth in the Appellee's Motion; primarily to provide further 
notice of the Veterans Claims Assistance Act of 2000 (VCAA), 
and provide for RO initial consideration of additional 
evidence.  

The veteran had been represented in this appeal by the 
Paralyzed Veterans of America (PVA).  In a letter received by 
PVA in December 2004, the veteran expressly revoked PVA's 
authority to represent him in this appeal; and in a January 
2005 letter to the RO, PVA acknowledged the revocation.  

Based on a statement on a VA Form 21-4138 received by the RO 
in September 2004, it appears that the veteran has raised an 
issue of entitlement to an increased rating for his service-
connected lumbosacral spine disability.  The RO has not yet 
adjudicated this claim, and it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

It is not shown that the veteran's erectile dysfunction 
disorder (impotence) was actually caused by VA treatment for 
hypertension; that it is due to fault on the part of VA; or 
that VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider.  
CONCLUSION OF LAW

The criteria for establishing entitlement to benefits under 
38 U.S.C.A. § 1151 for impotence claimed as due to VA 
treatment for hypertension are not met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102 
(2005), 3.361 (effective September 2, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in September 2001 
correspondence from the RO, in additional correspondence from 
the RO in April and July 2004, and in a supplemental 
statement of the case (SSOC) issued in July 2005.  Although 
he was provided the appropriate and adequate 
notice/information subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in the April 2000 decision, in a statement 
of the case (SOC) issued in May 2000, in September 2001 
correspondence, in the April and July 2004 correspondence, 
and in the July 2005 SSOC) of everything required, and has 
had ample opportunity to respond or supplement the record.  
Specifically, the September 2001 correspondence, the April 
and July 2004 correspondence, and the July 2005 SSOC informed 
him of the allocation of responsibility of the parties to 
identify and obtain additional evidence in order to 
substantiate his claim.  The case was reviewed de novo 
subsequent to the notice, and the veteran has had ample 
opportunity to respond.  Consequently, he is not prejudiced 
by any notice timing deficiency.  

Regarding content of notice, the April 2000 decision, and the 
SOC and SSOC, informed the veteran of what the evidence 
showed and why the claim was denied.  He was advised by the 
September 2001 correspondence, the April and July 2004 
correspondence, and the SSOC, that VA would make reasonable 
efforts to help him get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  The September 2001 
correspondence, the April and July 2004 correspondence, and 
the SSOC advised him of what the evidence must show to 
establish entitlement to benefits under 
38 U.S.C.A. § 1151 for a disability claimed as a result of VA 
treatment; and those documents advised the veteran of what 
information or evidence VA needed from him.  The RO asked him 
to submit, or provide releases for VA to obtain, any 
pertinent records.  He was expressly asked to "tell [VA] 
about any additional information or evidence that you want us 
to try to get for you," (see September 27, 2001 letter); to 
let VA know "[i]f there is any other evidence or information 
that you think will support your claim, and to send to VA 
"any evidence in your possession that pertains to your 
claim."  (See July 13, 2004 letter).  Everything submitted 
to date has been accepted for the record and considered.  As 
recently as August 2005, the veteran reported that he "ha[s] 
no further additional information concerning my appeal or any 
comments."

Regarding the duty to assist, the Board directed additional 
development in April 2002.  The development, to include a VA 
examination with medical opinions, has been completed, and as 
noted above (and pursuant to the June 2003 Court Order), the 
Board remanded the case to provide for RO initial 
consideration of the evidence.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  
Evidentiary development is complete to the extent possible.  
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The medical evidence of record establishes that hypertension 
was initially diagnosed in September 1996, and the veteran 
was placed on antihypertensive medication by VA physicians.  
The medication and dosage were adjusted by VA physicians on 
numerous occasions.  Service connection for hypertension was 
denied by rating decisions in August 1998 and in January 
2002.  

VA outpatient records from 1991 through December 2004 reveal 
that, in October and November 1999, the veteran complained of 
erectile dysfunction that became manifest two to three months 
earlier.  A December 1999 outpatient report shows that the 
veteran had an allergic reaction to Nifedipine, and thus his 
prescription for hypertension was changed to Diltiazem.  It 
was noted that the veteran was asymptomatic with resolved 
urticaria, but continued to suffer from impotence.  A March 
2000 outpatient record shows that the veteran inquired about 
the potential side effects of his prescribed antihypertension 
medications, and he wondered if they could cause impotence.  
He was informed that most antihypertensives, including his 
current medications, could cause some degree of erectile 
dysfunction.  He was also informed, however, that that 
"[o]ther causes of impotence include but not limited to 
peripheral vascular disease, tobacco use, psychogenic 
disorders, neurological dysfunction, hypotestosteronism, 
etc."  An October 2000 VA medical record shows an August 
2000 diagnosis of impotence of organic origin.  A September 
2001 VA outpatient record reveals that veteran was informed 
that his cholesterol was high, and that hyperlipidemia can 
contribute to impotence.  

In January 1999 the veteran testified before a hearing 
officer at the RO.  While this hearing was conducted in 
regard to claims other than the issue now before the Board, 
the veteran testified that he took medication for his high 
blood pressure.  

During a September 2001 VA routine medical examination and 
follow-up visit, the veteran complained of impotence of 
approximately one year's duration, characterized by the 
inability to maintain an erection.  He reported that he was 
referred to a University Medical Center where he was given 
free "generic Viagra" tablets, but the medication did not 
work because the tablets were "fake Viagra."  He denied 
other urologic symptoms such as dysuria, hematuria, 
hesitancy, difficulty voiding, or testicular pain.  The 
physician noted that an alprostadil urethral suppository had 
not improved the veteran's impotence.  The diagnoses 
included, in pertinent part, uncontrolled hypertension and 
erectile dysfunction, and a trial of Viagra was prescribed.  
A July 2002 VA outpatient record indicates that a pump, MUSE 
(Medicated Urethral System for Erection), injections, and 
Viagra were all utilized, unsuccessfully, to alleviate the 
veteran's erectile dysfunction.  

In an April 2002 request for additional development, the 
Board directed that the veteran be afforded a VA urology 
examination to ascertain whether the veteran has impotency, 
and if so its etiology.  Regarding etiology, the Board 
requested that the examiner "should specifically indicate 
whether any impotency is, at least as likely as not, due to 
VA medical treatment (e.g., medication for hypertension)."  

On August 2002 VA genitourinary examination, the veteran 
claimed a history of hypertension since 1976, and reported 
that he had been on various medications to alleviate 
hypertension.  He complained of intermittent problems with 
venous incompetence over the prior several years, and 
reported that he could achieve, but not maintain, an 
erection.  He denied all other urinary tract problems, but 
complained that the impotency had progressively worsened to a 
point that he was not able to maintain an erection for more 
than approximately 45 seconds.  He reported that Viagra was 
not effective, and that he had a problem operating a pump due 
to a hand disorder.  He expressed a desire for a prosthetic 
implant.  The examiner stated that the problem was one of 
venous incompetence; the veins could not close and trap blood 
in the penis for any significant length of time.  No 
endocrine problems were evident, and "neurological problems 
with his hand and previous C5-6 spinal fusion do not have any 
impact on the [veteran's] problem with his erectile 
dysfunction, nor any infections."  The examiner noted that 
previous treatment through Viagra, MUSE, vacuum devices, and 
rings was a "mixed success," and that the veteran was not 
satisfied with that regimen and wished to have a penile 
prosthesis implant.  It was reported that the veteran's 
erectile dysfunction "is one of venous incompetence and the 
inability of the veins to close and trap the blood in the 
penis long enough for [the veteran] to use his erection."  
The urologist opined that the veteran's erectile dysfunction 
was "[m]ost likely venous incompetence leading to erectile 
dysfunction for the last 11/2 to 2 years.  This is not related 
to the [veteran's] arterial hypertension and no treatment has 
been an etiological factor in this problem."  

A VA hospitalization report shows that the veteran underwent 
implacement of a penile prosthesis in November 2002.  
Postoperative recovery was normal.  The veteran was on 
intravenous antibiotics for 24 hours.  The wound appeared to 
be healing satisfactorily on the first postoperative day.  
There was no hematoma, there was minimal discharge from the 
wound, and the scrotum appeared normal. At the time of 
discharge the veteran was afebrile, his vital signs were 
stable, and pain control was satisfactory.  He was instructed 
to continue antibiotics and apply compresses on the scrotum 
and penis for pain.  

VA outpatient records show that the veteran was seen in 
February 2003 after complaining of pain and dysuria since 
placement of the prosthetic implant.  He also reported that 
the prosthesis had failed to deflate since January 2003, and 
he requested removal of the implant as soon as possible.  VA 
medical professionals noted that the prosthesis had proven 
defective, and suggested that the veteran undergo removal of 
the penile prosthesis at a private medical facility, where 
removal of the prosthesis could be accomplished sooner than 
at a VA medical facility.  The veteran underwent removal of 
the prosthesis at a private medical facility, and in March 
2003 he was seen in a VA medical facility for an incision 
recheck.  He had no complaints of pain, but he expressed 
concern as to whether the incision site was infected, along 
with concern that no scab had formed.  Examination revealed a 
2 centimeter midline incision to the scrotum without 
erythema, edema, or discharge.  The sutures were intact.  The 
infection aspect was with inverted wound edge, right aspect.  
Under sterile procedures, three sutures were placed without 
complication.  The veteran was instructed to keep the wound 
clean and dry.  Follow-up examination showed that the 
incision site was healing well.  The most recent medical 
reports of record, dated through December 2004, continue to 
show diagnosis of impotence, organic origin.  

Legal Criteria and Analysis

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

Actual causation is required.  To establish causation, the 
evidence must show that the hospital care, medical or 
surgical treatment, resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment , or examination and that the veteran has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c). 

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).  

Although the record shows that the veteran does suffer from 
erectile dysfunction (impotency), there is no medical 
evidence to support a finding that any VA treatment, and 
specifically the treatment via medication prescribed for his 
hypertension, caused additional disability.  In fact, the 
only competent (medical) evidence in this matter (VA medical 
examination and opinions in August 2002) is to the effect 
that the veteran's impotency is in no way related to any VA 
treatment.  (See August 2002 examination report).  In fact, 
the August 2002 examiner expressly reported that the 
veteran's erectile dysfunction is the direct result of venous 
incompetence, and "is not related to the veteran's arterial 
hypertension and no treatment has been an etiological factor 
in this problem."  There is no medical evidence of record to 
the contrary.

What the record shows is that the veteran has erectile 
dysfunction, and carries a diagnosis of impotence of organic 
origin which had its onset in approximately mid-1999, and is 
unrelated to VA treatment for hypertension.  The veteran's 
own opinions that his erectile dysfunction is due to VA 
treatment are not competent evidence, as he is a layperson, 
and medical diagnosis and nexus are matters requiring medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's claim must be denied because he has not met the 
threshold requirement for establishing entitlement to § 1151 
benefits, i.e., showing that he has additional disability 
caused by VA treatment.  See 38 C.F.R. § 3.361(c).  Hence, it 
is not necessary to address further requirements necessary to 
establish entitlement to the benefit sought, including 
whether there was negligence or other instance of fault on 
the part of VA (or whether there is disability due to an 
unforeseen event).  However, it is noteworthy that the 
veteran's allegations as to negligence are nonspecific, and 
that there is no competent evidence (medical opinion) 
questioning the care VA provided.  The preponderance of the 
evidence is against the claim, and it must be denied.









ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
impotence claimed as due to treatment for hypertension at VA 
medical facilities is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


